Title: Aug. 15th. 1762.
From: Adams, John
To: 


       Reading, Thinking, Writing—have I totally renounced all three? Tempora mutantur, et nos mutamur in illis. Yesterday I found in some of Crafts Books of Heraldry, a Coat of Arms given by Garter, King at Arms, about 130 Years ago, to one William Adams of the Middle Temple, Counsellor at Law. It consists of Three Martlets sable, on a Bend between two O’s—bezants.
       Jus et Libertas. Jus suum cuique tribuatur. Ope summâ, et alacri Studio, Leges accipite.
      